Citation Nr: 0927312	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-10 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left inguinal 
lymphadenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1952 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which the RO denied the Veteran's 
claim for service connection for left inguinal lymphadenitis.  
The Board notes that the Veteran submitted a statement in 
December 2005 disagreeing with the RO's November 2005 
decision and requesting a "reconsideration" of the denial.  
Although the RO treated the December 2005 statement as a 
petition to reopen the claim denied in the November 2005 
decision, the Board finds that the statement can reasonably 
be construed as a timely notice of disagreement and will 
treat it as such.

The Board further notes that in July 1957, the Veteran filed 
a claim for service connection for thrombophlebitis of the 
left leg.  That claim was denied in October 1957.  Although 
the Board notes, as will be discussed below, that 
thrombophlebitis of the left leg and left inguinal 
lymphadenitis appear to have been part of the same disease 
process the Veteran experienced while on active duty, the 
Board nevertheless concludes that the 1957 claim is a 
separate and distinct issue from the claim currently at bar.  
This is so because, regardless of their seeming relation, the 
diseases claimed by the Veteran in 1957 and at present are in 
fact two separate diagnoses and thus two separate claims.  
Accordingly, the Board will treat the current claim as a new 
claim for service connection, not a petition to reopen the 
claim that was denied in 1957. 

The Veteran, his wife, and his son testified before the 
undersigned Veterans Law Judge at a hearing at the RO in 
April 2009.  A transcript of the hearing has been associated 
with the Veteran's claims file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the Veteran's claims file reflects that the 
relevant medical evidence of record consists of the Veteran's 
service treatment records as well as records of the Veteran's 
ongoing post-service treatment with private treatment 
providers.  The Veteran's service treatment records reflect 
that he was treated in June 1952 for complaints of pain in 
the left groin.  He was diagnosed at that time with 
thrombophlebitis of the left leg.  At a second June 1952 
treatment visit, the Veteran was again seen for complaints of 
pain in the left groin; at that time his diagnosis was 
changed to acute left inguinal lymphadenitis due to 
dermatophytosis of the feet.  He was hospitalized for one 
week.  The record is silent as to any further in-service 
treatment for left inguinal lymphadenitis, and the Veteran 
was found to have no such disability at his separation 
medical examination in May 1956.  Specifically, at that time 
the Veteran was found to have a normal vascular system and 
normal skin and lymphatics.   

Records from the Veteran's ongoing private post-service 
treatment reflect that he was seen in February 1966 for 
cervical lymphadenopathy and for pain in the right lower 
quadrant in December 1968.  The Veteran was treated in 
December 1975 for right lymphangitis and a tender inguinal 
node on the right secondary to infected tinea pedis.  He was 
seen in May 1978 for complaints of pain in his groin and 
again in November 1990 with complaints of occasional pain in 
his left lower hip and upper leg.  Similarly, the Veteran 
sought treatment in September 2004 and December 2004 with 
complaints of pain and tenderness in the left thigh.  His 
treatment provider assigned a diagnosis of leg pain of 
"uncertain etiology" at that time.

The Veteran has also submitted statements from two private 
physicians.  In a December 2005 statement, the Veteran's 
treating physician stated that the Veteran had been diagnosed 
with chronic inguinal lymphadenitis and had complained of 
recurrences of the disorder over the years since his 
separation from service, although he noted that he was unable 
to review the Veteran's treatment records.  It is unclear 
from the statement, however, whether the physician assigned 
the diagnosis at that time or was simply recording the 
Veteran's report of the diagnosis.  The physician noted that 
he conducted a physical examination of the Veteran, which was 
normal except for tenderness to palpation in the left groin 
area.  Similarly, a private treatment provider submitted a 
statement, received by VA in April 2007, in which the Veteran 
was noted to carry a diagnosis of chronic inguinal 
lymphadenitis.  The treatment provider noted in that 
statement that no findings were made in physical examination 
other than tenderness to palpation of the left groin; no 
masses or lesions were found other than scars from vein graft 
harvesting.  The examiner noted that the Veteran complained 
of having intermittent pain in the left groin since his in-
service treatment for left inguinal lymphadenitis.

At his April 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he has suffered from 
intermittent pain in the left groin since his treatment and 
hospitalization during service for left inguinal 
lymphadenitis.  He further testified that flare-ups of the 
disease occurred as a result of bacterial infections or skin 
abrasions.  At the hearing, the Veteran's wife and son both 
testified that the Veteran had complained for many years of 
pain in his left groin.  The Veteran has further submitted 
written statements from his wife and friends stating their 
knowledge of the Veteran's in-service hospitalization and 
subsequent complaints of pain in the left groin since 
service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as problems with and treatment for 
his left groin during service, or symptoms of a current left 
inguinal disability.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he was 
treated for left inguinal lymphadenitis while in service and 
that, since the initial in-service treatment, he has since 
had pain in the left groin that has continued to the present.  
The Board notes that the Veteran is qualified, as a lay 
person, to report that he suffered pain or disease during 
service that has continued to the present.  See Savage, 10 
Vet. App. at 495.  However, he is not competent to provide a 
medical opinion as to the diagnosis or etiology of any 
current disability.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the Veteran's service treatment records 
reflect that he was treated during service for left inguinal 
lymphadenitis that required a week's hospitalization, and he 
has stated that he has had left groin pain that has continued 
and worsened since his period of active duty.  As the Veteran 
is competent to testify to observable facts, such as in-
service pain or treatment and the continuity of symptoms from 
his time in service to the present, but is not competent to 
testify as to etiology of a current disability, the Board 
finds that there is insufficient competent medical evidence 
on file to make a decision on these issues and must therefore 
remand to obtain a medical examination and nexus opinion 
regarding the Veteran's claimed left inguinal lymphadenitis.  
See McLendon, 20 Vet. App. 79.  

In light of the above considerations, the Board concludes 
that a medical examination and opinion are needed.  Under 
these circumstances, evidentiary development is needed to 
fully and fairly evaluate the Veteran's claim of service 
connection for left inguinal lymphadenitis.  38 U.S.C.A. 
§ 5103A (West 2008).  The examination must address the nature 
and etiology of any identified inguinal or lymphatic 
disorder, and any medical opinion offered must be based upon 
consideration of the Veteran's complete documented history 
and assertions through review of the claims file.  
Specifically, the examiner must address the Veteran's post-
service medical treatment, reflecting that he was seen in 
February 1966 for cervical lymphadenopathy; for right 
lymphangitis and a tender right inguinal node in December 
1975; and for complaints of pain in his groin in May 1978, 
November 1990, September 2004, and December 2004.  Such 
examination is needed to fully and fairly evaluate the claim 
for service connection.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).  The Board will therefore remand to 
afford the Veteran a VA examination in order to obtain a 
current diagnosis based on both examination and a thorough 
review of his claims file.  After reviewing the Veteran's 
claims file and conducting a physical examination, the 
examiner must offer an etiological opinion as to whether it 
is at least as likely as not (i.e., at least a 50 percent 
probability) that any current diagnosed left inguinal or 
lymphatic disability was caused by or had its onset during 
the Veteran's active military service, including in 
particular the relationship between any currently diagnosed 
disability and the Veteran's June 1952 in-service diagnosis 
of left inguinal lymphadenitis.  A full rationale must be 
provided for all opinions expressed.

In view of the foregoing, the case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information 
and, if necessary, authorization for VA 
to obtain any additional pertinent 
evidence not currently of record relating 
to the Veteran's claimed left inguinal 
lymphadenitis.  The AOJ must explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit. 

2.  After securing any additional 
records, the Veteran must be scheduled 
for a VA medical examination.  The 
Veteran must be advised that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. 
§ 3.655(b) (2008).  The entire claims 
file, to include a complete copy of 
this remand, must be made available to 
the examiner, and the report of the 
examination must include discussion of 
the Veteran's documented medical 
history and assertions.  All 
appropriate tests and studies must be 
accomplished and all clinical findings 
must be reported in detail.

With respect to each identified left 
inguinal or lymphatic disability, the 
examiner must provide an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the disability was 
caused by or had its onset during active 
military service, including particularly 
the Veteran's in-service diagnosis of and 
treatment for left inguinal 
lymphadenitis.  The examiner must also 
address in particular the Veteran's post-
service history of complaints of and 
treatment for pain in the left groin, as 
well as other diagnoses of lymphatic 
disorders, as identified above.  A full 
rationale must be set forth for all 
opinions expressed.

A detailed explanation for all 
conclusions reached by each examiner must 
be provided.  Citations to the record or 
relevant medical principles must be 
included as necessary to explain the 
opinion(s).

3.  The AOJ must ensure that all 
examination reports comply with this 
remand and the questions presented in 
the examination request.  If any report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal must be adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted, the Veteran 
and his representative must be 
furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



